18-16055-aih   Doc 1   FILED 10/09/18   ENTERED 10/09/18 15:19:42   Page 1 of 31
18-16055-aih   Doc 1   FILED 10/09/18   ENTERED 10/09/18 15:19:42   Page 2 of 31
18-16055-aih   Doc 1   FILED 10/09/18   ENTERED 10/09/18 15:19:42   Page 3 of 31
18-16055-aih   Doc 1   FILED 10/09/18   ENTERED 10/09/18 15:19:42   Page 4 of 31
18-16055-aih   Doc 1   FILED 10/09/18   ENTERED 10/09/18 15:19:42   Page 5 of 31
18-16055-aih   Doc 1   FILED 10/09/18   ENTERED 10/09/18 15:19:42   Page 6 of 31
18-16055-aih   Doc 1   FILED 10/09/18   ENTERED 10/09/18 15:19:42   Page 7 of 31
18-16055-aih   Doc 1   FILED 10/09/18   ENTERED 10/09/18 15:19:42   Page 8 of 31
18-16055-aih   Doc 1   FILED 10/09/18   ENTERED 10/09/18 15:19:42   Page 9 of 31
18-16055-aih   Doc 1   FILED 10/09/18   ENTERED 10/09/18 15:19:42   Page 10 of 31
18-16055-aih   Doc 1   FILED 10/09/18   ENTERED 10/09/18 15:19:42   Page 11 of 31
18-16055-aih   Doc 1   FILED 10/09/18   ENTERED 10/09/18 15:19:42   Page 12 of 31
18-16055-aih   Doc 1   FILED 10/09/18   ENTERED 10/09/18 15:19:42   Page 13 of 31
18-16055-aih   Doc 1   FILED 10/09/18   ENTERED 10/09/18 15:19:42   Page 14 of 31
18-16055-aih   Doc 1   FILED 10/09/18   ENTERED 10/09/18 15:19:42   Page 15 of 31
18-16055-aih   Doc 1   FILED 10/09/18   ENTERED 10/09/18 15:19:42   Page 16 of 31
18-16055-aih   Doc 1   FILED 10/09/18   ENTERED 10/09/18 15:19:42   Page 17 of 31
18-16055-aih   Doc 1   FILED 10/09/18   ENTERED 10/09/18 15:19:42   Page 18 of 31
18-16055-aih   Doc 1   FILED 10/09/18   ENTERED 10/09/18 15:19:42   Page 19 of 31
18-16055-aih   Doc 1   FILED 10/09/18   ENTERED 10/09/18 15:19:42   Page 20 of 31
18-16055-aih   Doc 1   FILED 10/09/18   ENTERED 10/09/18 15:19:42   Page 21 of 31
18-16055-aih   Doc 1   FILED 10/09/18   ENTERED 10/09/18 15:19:42   Page 22 of 31
18-16055-aih   Doc 1   FILED 10/09/18   ENTERED 10/09/18 15:19:42   Page 23 of 31
18-16055-aih   Doc 1   FILED 10/09/18   ENTERED 10/09/18 15:19:42   Page 24 of 31
18-16055-aih   Doc 1   FILED 10/09/18   ENTERED 10/09/18 15:19:42   Page 25 of 31
18-16055-aih   Doc 1   FILED 10/09/18   ENTERED 10/09/18 15:19:42   Page 26 of 31
18-16055-aih   Doc 1   FILED 10/09/18   ENTERED 10/09/18 15:19:42   Page 27 of 31
18-16055-aih   Doc 1   FILED 10/09/18   ENTERED 10/09/18 15:19:42   Page 28 of 31
18-16055-aih   Doc 1   FILED 10/09/18   ENTERED 10/09/18 15:19:42   Page 29 of 31
18-16055-aih   Doc 1   FILED 10/09/18   ENTERED 10/09/18 15:19:42   Page 30 of 31
18-16055-aih   Doc 1   FILED 10/09/18   ENTERED 10/09/18 15:19:42   Page 31 of 31
